Citation Nr: 1545940	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  13-05 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to November 1970, including service in the Republic of Vietnam for which he was awarded a Bronze Star Medal and a Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which continued a previously awarded 50 percent disability rating for PTSD.

The Board notes that the Veteran filed a statement in February 2013 withdrawing his claim of increased disability rating for PTSD but maintaining his TDIU claim.  Inasmuch as the RO continued to treat the claim of increased disability rating for PTSD as a pending claim, and the Veteran underwent an additional VA examination based on the claim, the Board will continue to consider the claim in order to afford the Veteran every opportunity.


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's PTSD has been manifested by reduced reliability and productivity due to such symptoms as panic attacks, memory impairment, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships; deficiencies in most areas are not shown.

2. The Veteran's service-connected disabilities resulting from his Vietnam War service, together with his education and work experience, render him unable to obtain and maintain reasonably gainful employment.



CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In November 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in August 2011, August 2012, September 2012, and May 2015.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, merits a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent rating.  38 C.F.R. § 4.130. 

Also of relevance here, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32). A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.



Facts and Analysis

At a private psychiatric evaluation conducted in March 2010, the Veteran expressed confusion about why he had not been assigned a one hundred percent disability rating.  He reported symptoms including improved sleep with recent medication, but he had no energy.  His appetite was "not good," although he had gained weight in the preceding months.  He reported bad moods and drastic mood swings with severe irritability and anxiety.  He denied any hallucinations or active ideations of suicide or homicide, although he had occasional thoughts of suicide "off and on" for about 10 years.  The examiner diagnosed Major Depressive Disorder, recurrent, severe, without psychotic features; consider Mood Disorder including Bipolar features; PTSD; history of alcohol abuse or dependence; and, Generalized Anxiety Disorder, and assigned a GAF score of 60.  

At the August 2011 VA examination, the examiner noted that the Veteran's PTSD symptoms were essentially unchanged since the previous examination in April 2009.  His symptoms included depressed mood, anxiety, chronic sleep impairment, impairment of short- and long-term memory, disturbances of motivation and mood, irritability, difficulty concentrating, hypervigilance, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  It was the examiner's opinion that the Veteran's disability picture was one of occupational and social impairment with reduced reliability and productivity.  A GAF score of 60 was assigned.

At the August 2012 VA examination, the Veteran reported such symptoms as recurrent thoughts and distressing dreams about the trauma, intense psychological distress when reminded of the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, difficulty experiencing positive feelings, difficulty falling or staying asleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner assigned a GAF score of 60, signifying "moderate symptoms" or reduced reliability and productivity in occupational and social impairment.  However, the examiner noted that the Veteran was likely to remain severely limited in both physical and sedentary work.

The VA examination of May 2015 included psychological testing with scores that suggested the Veteran had severe symptoms of depression and significant symptoms of PTSD, respectively.  The symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran also experienced persistent negative beliefs and expectations, distorted cognition, persistent negative emotional state, markedly diminished interest in significant activities, feelings of detachment from others, persistent inability to experience positive emotions, reckless or self-destructive behavior, hypervigilance, sleep disturbance, and problems with concentration.

After a careful review of the Veteran's treatment records and the VA examinations for the appeals period, the Board finds that the currently assigned 50 percent disability rating is appropriate and an increased disability rating is not warranted.  Specifically, the Veteran's disability picture relative to his PTSD has remained consistent throughout the appeals period.  Where providers and examiners have provided GAF scores, they have been uniformly in the 55 to 60 range, indicative of moderate symptomatology.  The Veteran's symptoms have been consistent, including anxiety, depression, sleep impairment, concentration and memory impairment, and difficulty in social relationships with the exception of his wife of 40 years and his children and grandchildren.

The Veteran's disability picture has not been one of deficiencies in most areas; rather, his deficiencies seem to be limited to the area of employment, particularly in dealing with supervisors and co-workers.  Impairment with respect to family relations, judgment and thinking has not been shown, and the Veteran's mood problems are more consistent with the 50 percent rating criteria.  In addition, the Veteran has not demonstrated obsessional rituals, illogical or obscure speech, near-continuous panic or depression which affects his ability to function appropriately, outbursts of violence, spacial disorientation, or neglect of personal hygiene.  A reference to "off and on" suicidal ideation was shown, but it is not clear that such symptomatology was manifest during the rating period in question; in any event, there is no showing that this symptom, standing alone, caused sufficient actual impairment in functioning such as to warrant a higher evaluation.  As such, the 70 percent rating criteria have not been met.

The Board acknowledges that the VA examiner in May 2015 did indicate that the Veteran exhibited difficulty in adapting to stressful circumstances (including work or a worklike setting), one of the listed symptoms under the 70 percent rating criteria.  However, the totality of the Veteran's disability picture is one of reduced reliability and productivity, rather than of deficiencies in most areas.  The presence of this one symptom listed under the higher rating criteria is not sufficient to indicate that the disability picture is otherwise worse than that specifically described by the VA examinations previously.  Indeed, the May 2015 VA examiner chose the criteria for a 30 percent rating, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, instead of the 50 percent disability rating, which would further indicate that a 70 percent disability rating is not warranted. 

Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation and Pension Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the symptoms and disability level related to the Veteran's PTSD are consistent with the rating criteria for mental health disabilities, as discussed above, and the Rating Schedule provides for a higher rating for more severe manifestations.  As such, the assigned schedular rating is adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, multiple injuries incurred in combat, and disabilities affecting a single body system such as cardio-vascular-renal disabilities, will be considered as one disability for TDIU purposes.  38 C.F.R. § 4.16(a).

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Further, a Veteran need not show 100-percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Notably, the ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2015); see also Moore v. Nicholson, 21 Vet.App. 211, 218 (2007) (The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Facts and Analysis

A June 2009 treatment note included diagnoses of PTSD, chronic, moderate to severe, and major depressive disorder, recurrent, moderate to severe, with psychotic features.  The treating provider specifically noted that the Veteran's "ability to interact with others is impaired and he does not appear capable of interacting appropriately with coworkers, general public or supervisors."  

In April 2009 during treatment for PTSD, the Veteran described the impact of his disability on his employment.  "Out of a ten-hour workday, he estimates that he lost 1.5-2 hours of efficient work time due to psychiatric symptoms such as anger, irritability, depression, and feeling distracted.  Out of a fifty-hour work-week he estimates that he lost ten hours of efficient work time due to psychiatric symptoms."

In addition to the opinions regarding employability discussed above relative to the Veteran's PTSD, in September 2012 VA examinations were provided and each examiner was asked to address the functional impairments which might result from the Veteran's other disabilities and the impact on his employability.  The examination found that the Veteran's diabetes mellitus would prevent him from driving a commercial vehicle or working around dangerous equipment.  The examination also noted that his respiratory disability would seriously limit his employability; however, this disability is not service-connected.

The Veteran's employment experience as described in his Social Security Administration documents consists of 25 years or more working in a warehouse and manufacturing setting, constructing moulds and tools.  The Veteran described to his mental health providers that his PTSD had caused him to be somewhat hyper-focused and paranoid in his work, making for a better quality work product; however, he also related having difficulty getting along with customers, co-workers, and supervisors because of his irritability and mood swings.  

After consideration of all of the evidence set forth above, the Board finds that the criteria for TDIU have been met.  With respect to the Veteran's combined disability rating for schedular TDIU purposes under 38 C.F.R. § 4.16(a), the Board notes that the Veteran has a 50 percent disability rating for PTSD due to his combat in Vietnam and a 20 percent disability rating for diabetes mellitus, also related to his service in Vietnam.  As both disabilities were the result of his combat experience, they may be considered as a single disability; the 50 percent for PTSD and the 20 percent for diabetes mellitus yield a combined disability rating of more than the 60 percent required.

With respect to the question of employability, the VA examiner has stated that the Veteran has some limitations with respect to driving a commercial vehicle or working around dangerous equipment as a result of his diabetes mellitus.  This might well preclude at least some of the duties of the Veteran's employment of record.  More importantly, though, the Veteran's mental health providers and VA examiners have all described him as being impaired in his ability to deal with other people appropriately, including co-workers, supervisors, and the general public, as a result of his PTSD.  The May 2015 VA examiner described the Veteran as severely impaired due to his depression and the August 2012 VA examiner stated that the Veteran was severely impaired with respect to his ability to work.

In light of all of the information above, and providing the Veteran the benefit of any remaining doubt, the Board finds that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities, and has been so throughout the appeals period.  TDIU is appropriate and shall be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.16(a).






ORDER

Entitlement to a disability rating higher than 50 percent for PTSD is denied.

Entitlement to TDIU is granted.




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


